DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S..C. 112, second paragraph rejection of Claims 49 – 50, of record on page 2 of the previous Action is withdrawn.

2.	The rejection of Claim(s) 1, 3 —5, 13 — 14, 16, 37, 40, 42 — 43, 45 and 47 — 50 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 49 – 50 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘by coating with a metal oxide’ is indefinite as it is umclear what is coated.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 3 —5, 13 — 14, 16, 37, 40, 42 — 43 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1).
With regard to Claim 1, Schwab et al disclose a sheet — like composite
(sheet; paragraph 0010) comprising a carrier layer that is paper or foil (paragraph
0010) and an inner polymer layer and an outer polyolefin layer (paragraph 0008); 
the outer polyolefin layer is therefore a first polyolefin layer; the first polyolefin layer comprises a blend of LDPE and m — LLDPE (paragraph 0001) having the m — LLDPE in the amount of 10 — 40 wt% (paragraph 0016); and is heat sealed (paragraph 0025) to form a package (paragraph 0014). It would have been obvious for one of ordinary skill in the art to provide for a laminate of paper and foil, as a carrier layer that is paper or foil is disclosed. The composite would therefore be structurally identical to a composite having a barrier layer that is foil  that is   between the carrier layer and the first polyolefin layer. No antioxidant is required; a first polyolefin layer having no antioxidant is therefore disclosed. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for a barrier layer that is between the carrier layer, as a carrier layer comprising of a layer of foil and a layer of paper would be obtained.
With regard to Claims 3 – 4, a barrier layer and a carrier layer having no antioxidant are
therefore disclosed.
With regard to Claim 5, the first polyolefin layer is therefore superimposed on the barrier
layer on a side facing away from the carrier layer.
With regard to Claim 13, the m— LLDPE also comprises hexene (paragraph 0019).
With regard to Claims 14 and 16, a first polyolefin layer having no antioxidant that is an
amine is therefore disclosed.
With regard to Claims 37 and 40, a process comprising providing the composite and
making the container is therefore disclosed.
With regard to Claims 42, the m — polyethylene comprises a first melting
temperature of 101 degrees Celsius and a second melting temperature of 113 degrees
Celsius (paragraph 0019).
With regard to Claim 43,  Schwab et al do not disclose the claimed first melting temperature and second melting temperature. However, because an m – LLDPE is disclosed, it would have been obvious for one of ordinary skill in the art to provide for  Affinity PT 1451G1, as disclosed on page 34, lines 8 – 10 of the instant specification, in the absence of unexpected results.  The claimed first melting temperature and second melting temperature would therefore be obtained
With regard to Claim 45, a polyethylene produced entirely by metallocene catalysis is
therefore disclosed.


7. 	Claims 2, 6, 9, 17, 19 — 20 and 38 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1)
in view of Toft et al (U.S. Patent No. 7,935,400 B2).
Schwab et al disclose a composite as discussed above. With regard to Claim 2, Schwab et al fail to disclose a further polyolefin layer comprising 10 to 100 wt%.
Toft et al teach a composite that is a laminate of paper and polyethylene (column 5, lines 24 — 43) comprising a further layer of polyolefin that is a polymer outer layer (column 1, lines
6 — 19) that is a polyolefin (LDPE; column 7, lines 37 — 50) for the purpose of obtaining
improved package integrity (column 5, lines 10 — 17).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
further layer comprising polyolefin, therefore comprising 100 wt% polyolefin, for the purpose of
obtaining improved package integrity as taught by Toft et al.
With regard to Claims 6 and 9, as shown in Figure 1 of Toft et al, the further polyolefin
layer, which is a layer of thermoplastics ‘12’ is superimposed on the carrier layer on a side
facing away from a barrier layer (column 10, lines 6 — 37).
With regard to Claim 17, the paper layer taught by Toft et al is therefore a carrier layer,
which has at least one hole which is covered by the barrier layer and a polyolefin layer as
hole covering layers (column 10, lines 38 — 40).
With regard to Claim 19, a gas — tight container is taught by Toft et al (column 5, lines
10 — 15). A container precursor is therefore disclosed, which is foldable (column 9, lines 6 —
10), therefore comprising a fold with two adjacent fold surfaces, wherein a region of the fold
surfaces is joined to another region by a seal.
With regard to Claim 20, a closed container enclosing an interior is therefore disclosed.
With regard to Claim 38, the container taught by Toft et al is for foodstuff (column 9,
lines 11 — 23).

8. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al
(U.S. Patent Application Publication No. 2010/0221528 A1) and in view of Wolters et al
(WO 2012/016701; U.S. Patent No. 9,975,685 B2 is used as English translation).
Schwab et al disclose a sheet — like composite as discussed above. Schwab et al fail to
disclose a layer comprising a colorant. However, Wolters et al teach a printed layer, therefore
a color layer, applied on the polymer outer layer of a container (column 4, lines 23 — 27). It
would have been obvious for one of ordinary skill in the art to provide for a printed layer in Toft
et al, in order to identify the container, and for a layer comprising a colorant, as a color layer
would be obtained.

9. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al
(U.S. Patent Application Publication No. 2010/0221528 A1) in view of Sase et al (U.S.
Patent Application Publication No. 2009/0205994 A1).
Schwab et al disclose a composite as discussed above. Schwab et al fail to
disclose a composite rolled up into a roll having two layers.
Sase et al teach a paper container (paragraph 0046) having a composite that is wound into
a roll, therefore rolled up into a roll, for the purpose of storage (the composite is a film;
paragraph 0046).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
composite rolled up into a roll, for storage, therefore having two layers, as taught by Sase et al.

10.	Claims 47 – 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1) as evidenced by Mahon et al (U.S. Patent Application Publication No. 2005/0118440 A1).
Schwab et al disclose a composite comprising foil as discussed above. The foil comprises aluminum (paragraph 0010). With regard to Claims 47 – 50, Schwab et al do not disclose metal oxide. However, Mahon et al disclose that aluminum foil comprises aluminum oxide (native oxide; paragraph 0225).


ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the 35 U.S..C. 112, second paragraph rejection of Claims 49 – 50, and the rejection of Claim(s) 1, 3 —5, 13 — 14, 16, 37, 40, 42 — 43, 45 and 47 — 50 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 6, 9, 11, 13 – 14, 17 – 20, 37 – 38, 40, 42 – 43, 45 and 47 – 50.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782